In a negligence action, brought by a father and daughter to recover damages for injuries to the latter, it appeared that the defendant sent the child, aged fourteen, into the cellar to fix the fire without any warning that the fire had been banked and that gases were likely to accumulate. As she opened the door of the heater there was an explosion and she was badly burned. Judgment entered on verdicts unanimously affirmed, with costs. No opinion. Appeal from order denying a new trial dismissed. No such order is printed. Present — Hagarty, Carswell, Davis, Johnston and Adel, JJ.